DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-10 are pending.

Claim Objections
	Claim 5 is objected to because in the final line, the space between “pin” and the period should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites limitations directed to the species depicted in Figures 7a-9b, where a rotating cam (52) engages a head (50) of a pin (see claim 1, lines 15-19, and paragraphs [0058]-[0068]). However, claim 5 goes onto recite limitations directed to a separate species, where a threaded member (64) is provided at an angle through a cylinder (61) and engages with a portion (60) of a pin, as shown in Figures 10-16 (see claim 5, lines 1-6, and paragraphs [0069]-[0090]). These two species are not disclosed as being used together in a single embodiment, nor does it seem possible the two could be used together in a single blocking group-connection group pairing, given the threaded member structure replaces the rotating cam structure. As such, claim 5, which combines the two species, is not enabled. Claims 6-10 inherit this issue for depending upon claim 5.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 first recites a first panel and a second panel as part of an intended use for a joining device in lines 1-4. However, claim 1 goes on to positively recite the first and/or second panel throughout the remainder of the claim. At least claims 3, 6, 9, and 10 also positively recite structure directed to the first and/or second panel. It is therefore unclear from the claims whether Applicant is intending to claim the subcombination of the joining device, or the combination of the joining device, first panel, and second panel. For the purpose of this action, the Examiner has interpreted the claims as being directed to the combination of the joining device and the first and second panels, given the extent of structure set forth directed to the panels.
Appropriate corrections should be made. For example, in claim 1, line 2, “adapted to join” could read --joining--.
Claim 3 recites the limitation “the connection group is shaped as a screw having an enlarged head positioned integrally in a bush of the second panel.” It is unclear from the claim whether the enlarged head is positioned in a bush, or the screw itself. From the drawings (see, e.g., Figure 7a), it appears as through the screw is positioned in the bush (31) which receives a threaded end (32) of the screw opposite the enlarged head (50). For the purpose of this action, claim 3 has been interpreted as reading --the connection group is shaped as a screw having an enlarged head, said screw being positioned integrally in a bush of the second panel --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 378 118 (Koch; the citations of which are taken from the attached translation).
Regarding claim 1, Koch discloses a joining device (10) with minimum visibility for parts of furniture and furnishing items, adapted to join a first panel (12) and a second panel (11), which must be moved towards each other according to an approach direction (horizontal direction in Figure 1) to bring an edge of one of the first panel buffered in a tightening position against a surface of the second panel, said joining device (see Figures 1-4) comprising:
a blocking group (formed inside first panel 12); and
a connection group (formed inside second panel 11),
at least part of said connection group being assembled in said second panel before final coupling of said first and second panels against each other (see paragraphs [0011]-[0015]),
said first panel comprising a seat (opening in which 14 is inserted in Figure 1) for said blocking group which is contained within a thickness thereof,
and said seat having a longitudinal axis which is perpendicular to said approach direction, and extends from the edge of said first panel towards an inside thereof (see Figure 1),
wherein said blocking group is provided inserted inside said seat before a final coupling of said first and said second panels against each other (see paragraphs [0011]-[0015]),
wherein said blocking group acts on a pin (13) of the connection group to be blocked, the pin being positioned in an end portion of the second panel and extending from a hole (shown accepting threaded portion of pin 13) formed at a side of said second panel (see Figure 1), and
wherein said blocking group comprises a rotating cam (14) in said seat of said first panel, which engages said pin and which is provided with an activation element for rotation (see paragraph [0015]).
Regarding claim 2, Koch discloses said rotating cam (14) is positioned in an intermediate portion of a cylinder which provides, in an upper portion, a perimetric toothing (24 or 27), embedded with respect to a side surface of the cylinder, which is adapted to be engaged by an operating tool (see Figure 4).
Regarding claim 4, Koch discloses said rotating cam (14) is shaped as a curved wall, which forms a toothing (25, 26) having a variable profile (see Figures 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of US 5,375,923 (Hall).
Koch discloses said connection group is shaped as a screw (13) having an enlarged head (13a), but does not expressly disclose the screw being positioned integrally in a bush of the second panel (11).
Hall teaches a connection group is shaped as a screw (22) having an enlarged head (38), said screw being positioned integrally in a bush (28) of a second panel (20; see, e.g., Figure 2). Hall teaches this structure aids in providing a flush and secure connection of first and second panels (see column 3, lines 28-52). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koch such that the screw is positioned integrally in a bush of the second panel, as taught in Hall, in order to provide a flush and secure connection of the first and second panels.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
January 27, 2022